Citation Nr: 1826612	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include undifferentiated type schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lymph gland infection of the throat.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a brain injury secondary to a lymph gland infection of the throat.

4.  Entitlement to service connection for a lymph gland infection of the throat.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to January 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a Travel Board hearing on his May 2013 VA Form 9; he withdrew his request in September 2015.  See September 2015 Report of General Information.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2017).

The RO has reopened and adjudicated the claim for a lymph gland infection of the throat on the merits, in a February 2015 supplemental statement of the case.  Nonetheless, the Board must first determine that new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The issues of whether new and material evidence has been received to reopen service connection claims for a psychiatric disorder and a brain injury; and the reopened claim of service connection for a lymph gland infection of the throat are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  Service connection for a lymph gland infection of the throat was denied in an October 2010 Board decision.

2.  Evidence received since the October 2010 Board decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a lymph gland infection of the throat have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552(2008).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108.  Service connection for a lymph gland infection of the throat was last denied in an October 2010 Board decision.  38 U.S.C. § 7104 (2012).  Board decisions are final when issued.  In March 2012, VA received an application to reopen the claim.  Upon review of the record, the Board finds that new and material evidence sufficient to reopen the claim has been obtained.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The July 2015 VA examination report discusses whether a current disability exists; a previously unestablished fact need to substantiate the claim.  The appeal is reopened.  Additional development is required prior to further appellate action. 

ORDER

The claim for service connection for a lymph gland infection of the throat is reopened.


REMAND

Information in the file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  The disability onset date is noted to be July 1974, a year after his separation from service.  There appears to have been no attempt to obtain the Veteran's SSA records and such records may be relevant to the appeal.  The duty to assist requires VA to obtain potentially relevant SSA records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, a remand for such records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based.  Any records obtained should be associated with the claims file.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.

2.  Contact the Veteran and request that he identify and give necessary authorization for any private doctor who has treated him for his claimed disabilities.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request all non-duplicative private treatment records. 

If any identified records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).  

3.  Obtain complete VA treatment records, including records since August 2014.

4.  After conducting any other appropriate development, readjudicate the appeal.  If any of the benefits remain denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


